PER CURIAM.
This is an appeal by the relator from an order dismissing his petition for a writ of habeas corpus. The district court, upon consideration of the petition, answer, and the complete record of the State proceedings, found the contentions of the relator to be without merit.1 Brown v. Allen, 1953, 344 U.S. 443, 457-460, 73 S.Ct. 397. Cf. United States ex rel. Master v. Baldi, 3 Cir, 1952, 198 F.2d 113. We could add nothing to that court’s opinion. The order will be affirmed.

. United States ex rel. Trowbridge v. Commonwealth of Pennsylvania, D.C, 112 F.Supp. 356.